Citation Nr: 0120644	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  00-08 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	John D. Rutland, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his sister



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from August 1967 to August 1969.

In a November 1969 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a gastrointestinal disorder.  The 
veteran was notified of that decision and did not appeal, and 
the decision is final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. 
§ 19.153 (1969).

In an August 1971 rating decision the RO denied entitlement 
to service connection for a low back disorder.  The veteran 
was also notified of the August 1971 decision and did not 
appeal, and that decision is final.  38 U.S.C. § 4005(c) 
(1970); 38 C.F.R. § 19.153 (1971).  He again claimed 
entitlement to service connection for a low back disorder, 
and in a March 1995 rating decision the RO determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim.  The veteran submitted a notice 
of disagreement with the March 1995 decision, and the RO 
provided him with a statement of the case in May 1995.  The 
veteran did not, however, perfect the appeal by submitting a 
substantive appeal in response to the statement of the case, 
and the March 1995 decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991); Roy v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. 
§ 20.200 (1994).

In an April 1999 rating decision the RO denied entitlement to 
service connection for the residuals of an ankle strain and 
post-traumatic stress disorder (PTSD), and determined that 
new and material evidence had not been submitted to reopen 
the claims for service connection for gastrointestinal and 
low back disorders.  The veteran submitted a notice of 
disagreement with the April 1999 decision in December 1999, 
and did not limit his disagreement to specific disabilities.  
In December 1999, the RO provided him a statement of the case 
pertaining to the denials of service connection and the 
determination regarding the low back disorder, but did not 
include the issue regarding the gastrointestinal disorder.  

In his March 2000 substantive appeal the veteran indicated 
that he was appealing the determinations regarding the low 
back and gastrointestinal disorders, but did not include the 
issues of service connection for the residuals of an ankle 
strain and for PTSD.  The Board finds, therefore, that the 
issue of entitlement to service connection for the residuals 
of an ankle strain and PTSD are not within its purview.  
38 U.S.C.A. § 7105(c); Roy, 5 Vet. App. at 554; 38 C.F.R. 
§ 20.200.

The RO asked the veteran to clarify the scope of his notice 
of disagreement, and found that his appeal included the issue 
of whether new and material evidence had been submitted to 
reopen the claim for service connection for a 
gastrointestinal disorder.  The RO then issued a statement of 
the case pertaining to that issue in June 2000.  Although the 
veteran did not submit a timely substantive appeal following 
the issuance of the statement of the case, his inclusion of 
that issue in his notice of disagreement and March 2000 
substantive appeal is sufficient to perfect the appeal on 
that issue.  Archbold v. Brown, 9 Vet. App. 124 (1996).


FINDINGS OF FACT

1.  In a November 1969 rating decision the RO denied 
entitlement to service connection for a gastrointestinal 
disorder, and that decision is final.

2.  The evidence submitted subsequent to the November 1969 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it provides a more complete picture of 
the circumstances surrounding the origin of the 
gastrointestinal disorder, and it must be considered in order 
to fairly decide the merits of the veteran's claim.


3.  In a March 1995 rating decision the RO denied entitlement 
to service connection for a low back disorder, and that 
decision is final.

4.  The evidence submitted subsequent to the March 1995 
decisions is not new, in that it is cumulative and redundant 
of the evidence previously considered by decisionmakers.  


CONCLUSIONS OF LAW

1.  The November 1969 rating decision in which the RO denied 
entitlement to service connection for a gastrointestinal 
disorder is final.  New and material evidence has been 
submitted, and the claim is reopened.  38 U.S.C. § 4005(c) 
(1964), 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 19.153 
(1969), 38 C.F.R. § 3.156 (2000).

2.  The March 1995 rating decision in which the RO denied 
entitlement to service connection for a low back disorder is 
final.  New and material evidence has not been submitted, and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1994), 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that in August 
1967 he complained of pain in the lumbar spine, for which 
medication was given.  He again complained of back pain in 
July 1968, as well as fever, chills, headache, sore throat, 
and vomiting.  

Also in August 1967 he reported having had stomach problems 
for three years, for which he was given Gelusil.  In November 
1967 a notation was entered for possible ulcers, and he was 
given Mylanta and Gelusil.  The treating physician found in 
December 1967 that the veteran's symptoms were compatible 
with peptic ulcer disease, again gave the veteran Mylanta, 
and scheduled an upper gastrointestinal X-ray study.  
Although the results of the X-ray study are not specifically 
referenced, a January 1968 treatment record indicates that 
the veteran had a history of esophagitis and gastritis, but 
make no reference to peptic ulcer disease.  At that time the 
veteran had a two-day exacerbation of gastrointestinal 
symptoms, and was given additional medication.  In December 
1968 his complaints of gastric pain, nausea, and vomiting 
were attributed to gastrointestinal syndrome.  He again 
complained of stomach pain in May 1969.

In conjunction with his February 1969 separation examination 
the veteran denied having frequent indigestion; stomach, 
liver, or intestinal trouble; arthritis or rheumatism; bone, 
joint, or other deformity; and back trouble of any kind.  The 
physical examination revealed no relevant abnormalities.

The veteran initially claimed entitlement to compensation 
benefits in August 1969, at which time he complained of 
"pains in the mid-section" but made no reference to any low 
back problems.  In an additional application received in 
September 1969 he reported having stomach pain, but did not 
mention the low back, although he reported having other 
musculoskeletal problems.

During an October 1969 VA medical examination the veteran 
denied having any problems with his stomach, and did not 
mention any problems with his back.  He underwent an 
orthopedic examination for other musculoskeletal complaints, 
and the examiner found no abnormalities of the 
musculoskeletal system.  The medical examiner noted, based on 
review of the service medical records, that the veteran had 
received treatment for abdominal pain.  

The veteran also underwent a gastroenterology examination, 
during which he denied having any stomach or intestinal 
problems since June 1969.  He did complain of infrequent 
nausea and vomiting, and the examiner noted that the veteran 
tended to be very nervous.  On examination he was found to be 
obese, but no other abnormalities were noted.  The 
examination included an upper gastrointestinal X-ray study, 
which was negative.  The examiner stated that no 
gastrointestinal disease was found as a result of the 
examination.

Based on the evidence shown above, in the November 1969 
rating decision the RO denied entitlement to service 
connection for a gastrointestinal disorder on the basis that 
no such disorder was found on the last examination.

The veteran again claimed entitlement to compensation 
benefits in March 1970, at which time he made no reference to 
any low back problems.  He claimed to have had problems with 
his stomach while in service, but did not report having 
received any treatment following his separation from service.  
In adjudicating the claim the RO noted that service 
connection for a stomach disorder had been previously denied.

In April 1971 the veteran submitted an application for 
compensation benefits, and reported having been treated for 
stomach and low back problems in service, as well as other 
disorders.  He did not report having received any treatment 
following his separation from service.  In a May 1971 claim 
for non-service connected pension benefits he reported having 
been treated for ulcers in 1968 and 1969, and that he was 
then hospitalized for the disabilities for which he was 
seeking benefits.

A hospital summary from the VA medical center (MC) in Houston 
shows that the veteran was hospitalized from April to June 
1971 for nerves, which resulted in a diagnosis of an 
inadequate personality.  In addition to nervous symptoms he 
complained of gas pains on the right side of the abdomen, and 
reported having developed low back pain one week prior to 
entering the hospital.  An X-ray study of the lumbar spine 
during the hospitalization was negative, and additional 
diagnostic testing revealed no evidence of a gastrointestinal 
disorder.  The treating physician noted that the veteran was 
markedly obese, and he was put on a diet.  The hospital 
summary does not refer to any prior admissions or relevant 
medical history.

In an August 1971 rating decision the RO initially denied 
entitlement to service connection for "back pains," on the 
basis that a back disorder was not found when the veteran was 
separated from service.

In July 1977 the veteran reported receiving treatment for his 
"service-connected" disabilities, including nerves and a 
stomach disorder, at the Houston VAMC and the outpatient 
clinic in Beaumont, Texas.  In August 1977 he submitted a 
claim for non-service connected pension benefits due to a 
back disorder.  In support of that claim he submitted a 
February 1977 medical report from Joseph J. Tritico, M.D., in 
which the physician stated that he had treated the veteran in 
September 1972 for acute lumbosacral strain that had resulted 
from an industrial accident.  

In developing that pension claim the RO requested treatment 
records from J. M. Raines, M.D., the Tritico Clinic, Charles 
Foutz, M.D., and Gerald E. Anderson, M.D.  Dr. Tritico was 
the only physician who responded.  He stated that the veteran 
had incurred a low back injury in September 1972 while 
unloading pipes.  An X-ray study at that time showed that the 
spine was essentially normal, and his complaints were treated 
conservatively.  He returned to work approximately two weeks 
following the injury.  He again complained of low back pain 
in February 1973, and was referred to an orthopedist.

The veteran claimed entitlement to compensation benefits for 
a low back and stomach disorder again in August 1989, and in 
a September 1989 notice the RO informed him that new and 
material evidence had to be submitted in order to reopen 
those claims.  The veteran did not respond to the September 
1989 notice.

A December 1991 VA hospital summary indicates that during 
hospitalization for an unrelated disorder the veteran 
reported having a history of peptic ulcer disease.  He was 
also taking Tagamet and Maalox for the claimed disorder.

He submitted an application for compensation benefits in June 
1992, and his claimed disabilities at that time included back 
and stomach disorders, a sleeping disorder, and problems with 
his ankles.  In an August 1992 rating decision the RO denied 
entitlement to service connection for a sleeping disorder, 
but did not address the veteran's other claimed disabilities.

VA treatment records indicate that in June 1992 the veteran 
reported a 23-year history of low back pain.  At that time he 
was an unemployed truck driver.  An 
X-ray study revealed disc space narrowing at L5-S1, facet 
arthrosis, and the loss of the normal lordotic curve, which 
were assessed as degenerative disc disease of the lumbosacral 
spine.  During a July 1992 hospitalization for an unrelated 
injury the veteran again reported having a history of peptic 
ulcer disease, for which he took Tagamet and Maalox.

Medical records from the Port Arthur Community Health Clinic 
show that the veteran received ongoing treatment for a 
moderately severe herniated lumbosacral disc from March 1993 
through January 1994.  He was also given Tagamet, Zantac, or 
Prilosec, but the specific impairment for which the drugs 
were given and clinical findings pertaining to a 
gastrointestinal disorder were not described.

In a January 1994 claim for VA pension benefits the veteran 
reported having last worked as a truck driver in October 
1991, which ended due to stomach and back problems.

The veteran underwent VA medical and neurological 
examinations in July 1994 in conjunction with his claim for 
pension benefits.  During the medical examination he reported 
having worked as a maintenance man and truck driver until he 
stopped working in October 1991.  It was noted that his 
"past medical history" was negative for peptic ulcer 
disease, although he reported that he had been treated with 
Tagamet and Maalox for peptic ulcer disease for the previous 
15 years.  He did not take the medication on a regular basis, 
but used antacids when he became symptomatic.  He also 
reported having had back pain since 1969, which was his 
primary complaint.  He stated that he had had low back pain 
while in service, and that he had received treatment for back 
pain at the VAMC three months after he was separated from 
service, but that X-ray studies at that time had not revealed 
any pathology.

The examiner referenced an October 1993 magnetic resonance 
image (MRI) of the lumbosacral spine that revealed severe 
degeneration at the L5-S1 level with desiccation and moderate 
diffuse bulging as well as small marginal osteophytes and 
bilateral facet joint osteoarthritis.  Evidence of disc 
degeneration was also found at the T11-T12 and L4-L5 
vertebrae.  Physical examination of the abdomen revealed no 
abnormalities.  The examiner provided diagnoses of severe 
chronic lower back pain due to degenerative disc disease and 
arthritis.

The veteran related to the neurological examiner that while 
serving in Korea he had driven a jeep over rough terrain, and 
that in 1969 he began having intermittent low back pain.  He 
stated that between 1969 and 1991 his back would "go out on 
him" every one or two years, resulting in him being bedridden 
for two to four weeks.  During this time he worked as a 
maintenance man and drove an 18-wheel truck, as well as 
working as an electrician and carpenter.  He had been 
unemployed since 1991 due to constant low back pain.  In 
reference to the diagnostic testing the neurologist provided 
a diagnosis of chronic severe low back pain with spondylosis 
and degenerative disc disease.  He stated that the veteran 
began having intermittent low back pain in 1969, which he 
described as yearly or bi-yearly exacerbations of pain, until 
1991.  Since 1991 he had constant, severe low back pain that 
prevented him from working.

Based on the evidence shown above, in the March 1995 rating 
decision the RO determined that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for a low back disorder.  The evidence 
received subsequent to the March 1995 rating decision 
includes VA treatment records and the veteran's statements 
and testimony.

As a result of the veteran's appeal, the RO requested all of 
his VA treatment records from the VAMC in Houston and the 
outpatient clinic in Beaumont from 1969 to June 2000, 
including any archived records.  Although the RO requested 
the records back to 1969, no records prior to 1977 were 
located.  In addition to the evidence described above, the VA 
medical records show that in July 1977 the veteran complained 
of back pain, which was assessed as back strain.  He also 
reported having incurred a back injury in 1967 during basic 
training, when he felt his back "pop" while jumping from a 
scaffold.  He stated that he had been treated several times, 
and that at that time his symptoms had lasted for one week.  
He was taking numerous medications for multiple medical 
problems, some of which were discontinued, and the physician 
placed him on a weight-reduction diet.

In April 1978 the veteran reported having severe back pain 
for three weeks, and some back pain since July 1977.  He 
stated that he had had backaches since October or November of 
1969, and that he had received treatment from Dr. Foutz for 
the previous three years without relief.  He also stated that 
he had lost three to four jobs due to absences caused by 
backache, and that the exacerbations of back pain were 
generally related to work activity.  The treating physician 
noted that the veteran was approximately 75 pounds 
overweight, which he characterized as markedly obese.  The 
next reference to a back disorder occurred in December 1991, 
which is described above.  

The records indicate that the veteran continued to receive 
treatment for chronic low back pain.  An April 1995 entry 
shows that he had chronic low back pain since 1969.  In June 
1995 he reported having had back pain since 1969 that started 
three months after he was separated from service, when his 
back "gave out."  The back pain had progressed and he stopped 
work in 1991.  A June 1995 treatment record also indicates 
that his diagnoses included peptic ulcer disease.  

In a July 1995 rating decision the RO awarded the veteran a 
permanent and total disability rating for non-service 
connected pension purposes.  The primary disability on which 
the award was based was degenerative changes of the lumbar 
spine.

Documents received from the Social Security Administration 
indicate that the veteran was awarded disability benefits by 
an Administrative Law Judge (ALJ) of that agency in November 
1995 due to degenerative disc disease of the lumbar spine and 
osteoarthritis of the spine.  The medical evidence on which 
that determination was based included VA treatment records 
from October 1983 to October 1995, medical records from the 
Port Arthur Health Clinic from November 1991 to January 1994, 
medical records from the University of Texas Medical Branch 
dated in October 1993 and March 1994, the report of a 
November 1994 consultative examination, medical records dated 
from March 1994 to October 1995 from the Jefferson County 
Indigent Health Clinic, and outpatient medical records from 
St. Mary's Hospital dated from March 1993 to July 1995.

The ALJ found that the veteran's complaints of back pain went 
back to February 1987, based on evidence in the VA treatment 
records.  Degenerative disc disease was initially diagnosed 
in January 1988, based on the results of a VA X-ray study.  
The physician conducting the consultative examination 
provided an assessment of the veteran's residual functional 
capacity, but was not reported to have given an opinion on 
the cause or onset of the low back disorder.

The VA treatment records further show that in November 1998 
the veteran reported having had back pain for many years, 
which he attributed to driving a jeep over rough terrain 
while in service.  He also reported that in 1969 his back 
"went out" and required two to three weeks of bed rest.  His 
listed diagnoses include a history of gastroesophageal reflux 
disease, possible gastroesophageal reflux disease, or actual 
gastroesophageal reflux disease from January 1998 to April 
2000.  The treatment records do not show any clinical or 
diagnostic findings indicative of a gastrointestinal 
disorder.

In a May 1999 statement the veteran's representative 
referenced letters purportedly sent to the RO in January and 
February 1998.  The February 1998 letter was an attachment to 
medical records from the Houston VAMC for October 1983 to 
January 1998.  Although the RO subsequently obtained the 
veteran's treatment records from the Houston VAMC for that 
time period, the representative's January and February 1998 
letters are not of record.

In his March 2000 substantive appeal the veteran asserted 
that he sought treatment for his low back disorder from the 
VAMC in Houston within one year of his separation from 
service and an additional two or three times before 1971 for 
his back and stomach.  He stated that since then he had been 
to the Houston VAMC and the outpatient clinic in Beaumont 
"hundreds of times."

The veteran provided testimony before the Board in June 2001.  
He stated that while in service and stationed in Korea, he 
worked as a courier for 19 months.  During that time he drove 
a jeep over rough terrain and was 25-30 pounds overweight.  
He reported that his back hurt then, and he received pain 
pills from the dispensary, but that he had not reported the 
back pain because he wanted to re-enlist.  He also stated 
that within two to three months of his separation from 
service his back "went out completely," at which time he 
sought treatment at VA.  He further stated that he had had 
problems with his back since then, and that he did not know 
why his back was not included in his initial claims for 
compensation benefits.

He testified that the private physician who had referred him 
to VA was now deceased, and that his records were not 
available.  He also testified that the diagnosis of 
degenerative disc disease was originally given by that 
physician in 1969.  He denied ever injuring his back while 
working.  Transcript. 

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); Holliday v. Principi, 14 Vet. App. 282-83 
(2001), mot. for recons. denied, 14 Vet. App. 327 (2001) (per 
curiam order), mot. for review en banc denied, (May 24, 2001) 
(per curiam).

Section 3 of the VCAA indicates that the provisions of the 
statute do not require VA to reopen a claim that has been 
disallowed in the absence of presentation of new and material 
evidence.  38 U.S.C.A. § 5103A.  VA has determined that 
although the provisions of the VCAA do not require that a 
previously denied claim be reopened, VA does have a duty to 
notify the veteran of the evidence needed to substantiate the 
claim.  Veterans Benefits Administration Fast Letter 01-02 
(January 9, 2001).  

In the December 1999 and June 2000 statements of the case and 
the September 2000 supplemental statement of the case the RO 
informed the veteran of the evidence needed to establish 
service connection for the claimed disabilities.  The veteran 
has been given the opportunity to submit evidence and 
arguments in response, and has done so.  The Board finds, 
therefore, that VA has informed the veteran of the evidence 
required to reopen his claims for service connection.

Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c) (1964), 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 19.153 (1969), 38 C.F.R. 
§§ 3.104(a), 20.1103 (1994).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service and a 
peptic ulcer develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Low Back Disorder

The evidence received subsequent to the RO's March 1995 
denial of service connection for a low back disorder consists 
of VA treatment records documenting the ongoing treatment of 
degenerative disc disease and osteoarthritis of the 
lumbosacral spine, and the veteran's statements and 
testimony.  The medical evidence is cumulative and redundant 
of the evidence of record in March 1995, in that the evidence 
then of record clearly showed the diagnosis and treatment of 
the low back disorder.  The VA treatment records pre-dating 
the March 1995 decision, which the RO obtained subsequent to 
that decision, indicate that a chronic back disorder was 
initially documented in 1977, following the 1972 on the job 
injury and almost eight years following the veteran's 
separation from service.  That evidence is, therefore, 
cumulative of the evidence received in 1977 showing that the 
veteran had incurred a back injury in 1972.

The veteran's statements and testimony are also cumulative 
and redundant of the evidence previously submitted.  In June 
1992 he reported having had back pain for 23 years, and 
during the July 1994 VA examinations he stated that he had 
experienced back pain in service, which he attributed to 
driving a jeep over rough terrain, and that he had had 
continuing back problems since service.  The veteran's 
subsequent statements and testimony in which he asserted that 
his back problem had its onset in service due to driving a 
jeep over rough terrain, and having had back problems since 
then, are, therefore, not "new."  Because the evidence 
presented by the veteran pertaining to his low back disorder 
is not "new," the Board need not consider whether the 
evidence is material.  Smith v. West, 12 Vet. App. 312 (1999) 
(if the evidence is found not to be new, its materiality is 
not relevant).

Gastrointestinal Disorder
New and Material Evidence

In November 1969 the RO denied entitlement to service 
connection for a stomach disorder because the evidence then 
of record did not show that the veteran then had a stomach 
disorder; in fact, the VA examination resulted in the 
conclusion that no gastrointestinal disease was found.  The 
medical evidence received subsequent to the November 1969 
decision indicates that the veteran received medication for a 
gastrointestinal disorder, which he reported to be peptic 
ulcer disease and which the medical evidence refers to as 
gastroesophageal reflux disease.  The VA and private 
treatment records documenting the occurrence of a 
gastrointestinal disorder are new, in that the medical 
evidence was previously negative for such a disorder.  The 
treatment records are also material because they provide a 
more complete picture of the circumstances surrounding the 
origin of the gastrointestinal disorder.  Elkins, 
12 Vet. App. at 209.  The Board finds, therefore, that new 
and material evidence pertaining to service connection for a 
gastrointestinal disorder has been submitted, and the claim 
for service connection for that disorder is reopened.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a low back disorder is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a gastrointestinal 
disorder is reopened.  


REMAND

As noted above, the veteran's claim for entitlement to 
service connection for a gastrointestinal disability has been 
reopened.  When a claim which has previously been denied by 
the RO is reopened by the Board, the Board must not take any 
action which would prejudice the rights of the veteran.  The 
RO has not considered the veteran's claim on the basis of all 
the evidence, both new and old, in order to determine whether 
the prior disposition of the claim should be altered.  Thus, 
in order to protect the rights of the veteran, the Board 
concludes that the RO should review the claim for entitlement 
to service connection on a de novo basis.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Additionally, at the time of the veteran's June 2001 
videoconference hearing, it was mistakenly assumed that an 
appeal had not been perfected on the claim regarding a 
stomach disorder.  Thus, that issue was not addressed at the 
hearing.  To afford the veteran due process, he must be 
provided the opportunity for another Board hearing on the 
issue of service connection for a gastrointestinal disorder.  
He has not been prejudiced by the Board deciding the matter 
of whether there is new and material evidence to reopen his 
claim prior to any hearing on this matter since the decision 
reached is favorable to him.  

Finally, in light of the VCAA, the RO should ensure on remand 
that there is compliance with the notice and duty to assist 
provisions contained in the VCAA.  

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should clarify whether the 
veteran's attorney is still representing 
the veteran and, if not, the veteran 
should be advised of his right to appoint 
another representative, including a 
service organization.

3.  The RO should ask the veteran to 
identify any medical care providers, 
including VA, by which he has been treated 
or evaluated for stomach problems since 
his separation from service and the RO 
should then attempt to obtain his medical 
records.  Even if the veteran does not 
provide any information, the RO should 
review the claims file and attempt to 
obtain any relevant outstanding VA medical 
records, regardless of their age.  The RO 
should inform the veteran of any records 
it is unable to obtain.  Contact with the 
veteran should be made through his 
attorney, if he is still represented by 
one.  

4.  Thereafter, the RO should review the 
record and determine whether under the 
VCAA further development is necessary, 
such as a medical examination.  If the 
veteran is afforded an examination, the RO 
should ensure that the claims files are 
made available to the examiner; that the 
examiner acknowledges having reviewed the 
claims files; and that the examiner is 
advised (a) that any opinion must consider 
the evidentiary record and not be based on 
the veteran's subjective history, and (b) 
that the opinion may be expressed in terms 
of likelihood (whether it is more likely, 
less likely, or at least as likely as 
not).  

5.  The RO should then readjudicate the 
claim based on all evidence of record.  If 
service connection remains denied, the 
veteran and his representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.
Additionally, if service connection 
remains denied RO should ask the veteran 
whether he still desires a Board hearing 
(videoconference, in-person Travel Board, 
or in Washington, DC) on the issue of 
service connection for a gastrointestinal 
disorder.  If he wants a videoconference 
or in-person Travel Board hearing, the RO 
should afford him one.  If he desires a 
hearing in Washington, DC, his request 
should be documented in the file.  	

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate. The veteran 
need take no action until he is further informed.  He has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999). The purpose of this remand is 
to obtain additional information and to ensure due process of 
law. No inference should be drawn from the Remand regarding 
the final disposition of this claim.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
JANE E. SHARP
	Member, Board of Veterans' Appeals

 

